internal_revenue_service number release date index number ------------------------------------ -------------------------------- --------------------------------------------------------- -------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi plr-143155-10 date april re ---------------------------------------------------------------------- re ---------------------------------------------------------------------- legend donor ---------------------------------------------- spouse ------------------------------------------------ corporation ----------------------- a ------ b ------ c --- d --- e ---- year ------- charity --------------------------------------------------- trust ------------------------------------------------------------------------------- date ------------------------- state ------------- dear ------------------------ this letter responds to a letter dated date and prior correspondence submitted by your authorized representative requesting rulings under sec_2512 and sec_2522 of the internal_revenue_code code donor is the a percent shareholder of corporation corporation has two classes of common_stock class a voting and class b non-voting the donor via his revocable_trust is the beneficial_owner of approximately a percent of the class a outstanding shares and b percent of the class b outstanding shares donor also owns outright c percent of the class b outstanding shares the rights of the class a shares are freely transferable in contrast the class b shares are not transferable except to the corporation in connection with an plr-143155-10 acquisition of the corporation in the case of natural persons upon death or pursuant to a valid and binding court order mandating transfer or with the consent of the corporation’s board_of directors the donor and donor’s spouse intend to transfer at least percent of the class b shares to a public charity charity in year and also to make additional transfers of the class b shares to charity during their life donor also plans to transfer during life or at death all the class a shares to a special purpose_trust trust upon donor’s death whether or not survived by spouse donor will transfer the c percent of the class b shares owned outright to trusts for the benefit of his children and any grandchild upon the death of the children and grandchild any remaining class b shares will pass to charity donor if not survived by spouse will also transfer approximately d percent of the class b shares to trust and will transfer any remaining class b shares to charity if donor is survived by spouse donor will transfer approximately e percent of the class b shares held in his revocable_trust to spouse outright and the balance to a marital trust for spouse under the marital trust d percent of the class b outstanding shares will pass to trust upon the death of spouse with the balance passing to charity it is anticipated that spouse will transfer some or all of the class b shares received either outright from donor or otherwise to charity donor intends that charity receive a substantial economic benefit from the class b stock for an extended period of time to further donor’s intent corporation and charity agree in general that corporation will pay an annual dividend equal to ----------- ----percent of the prior year’s net_income and that charity will not attempt to compel a sale of corporation on date donor created trust subject_to the laws of state trust has no beneficiaries and donor spouse and their descendants are expressly forbidden from ever receiving distributions from the trust the trustees of trust will have fiduciary duties to further the trust’s purpose donor is prohibited from being a trustee and from serving on the trustee succession committee but while alive donor has the power to designate persons to fill vacancies on the succession committee any person appointed by donor may not be related to or subordinate to donor spouse or former spouse or donor’s issue or their current or former spouses you have requested the following rulings transfers by either donor or spouse of class b common_stock to charity will be transfers of the entire_interest in property and not a split-interest under sec_2522 of the code and the value of the gifts under sec_2512 is equal to the value_of_the_gift tax charitable deduction under sec_2522 plr-143155-10 law and analysis sec_2501 of the code provides that a tax is imposed on the transfer of property by gift sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2522 provides in relevant part that in computing taxable_gifts for the calendar_year there shall be allowed a deduction in the case of a citizen or resident the amount of all gifts made during such year to or for_the_use_of a corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes sec_2522 provides that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or b and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or b no deduction is allowed under sec_2522 for the interest which is or has been transferred to the person or for the use described in sec_2522 or b unless in the case of a remainder_interest the interest is in a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 in the case of an interest other than a remainder_interest the interest must be in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2512-1 of the gift_tax regulations provides in part that if a gift is made in property its value at the date of the gift shall be considered the amount_of_the_gift the value of the property is the price at which such property would changes hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts in the present case donor and donor’s spouse propose to transfer class b common_stock to charity the class b common_stock is a separate_property interest apart from the other class of stock in corporation under the facts as presented the shares of one class of stock do not constitute an interest in the shares of any other plr-143155-10 class of stock therefore we conclude that for gift_tax purposes the plan described above will not result in interests in the same property passing for both charitable and noncharitable purposes within the meaning of sec_2522 furthermore for gift_tax purposes the value of any property transferred to charity will be the fair_market_value of that property under the provisions of sec_25_2512-1 the fair_market_value is the amount that a willing buyer would pay to a willing seller if both have reasonable knowledge of all relevant facts accordingly we conclude that the value of the gifts under sec_2512 is equal to the value_of_the_gift tax charitable deduction under sec_2522 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter
